Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-232162, filed on 12/23/2019.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "third binary image" in the last line. There is insufficient antecedent basis for this limitation in the claim. Claim 12 relies on claim 1 and the phrase “third binary image” is not disclosed in claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka (US 20210192695 A1).
Regarding claims 1, 17 and 20, Kosaka discloses at least one memory that stores a set of instructions; and at least one processor that executes the instructions to perform (fig 1 ref 210 and 230): determining a candidate area based on a pixel having a specific color included in an input image (Figure 5 is the candidate area, ref 502-505 are stamps having a red color); determining an area to be a processing target (fig 5: ref 502 (seal), 503, (seal), 504 (seal), 505 (seal)) from the candidate area (Fig 5: rectangles 612-615 are candidate area) based on a pixel having a predetermined color different from the specific color included in the candidate area (Fig 5 ref 501 (predetermined color), ref 502 (seal), 503, (seal), 504 (seal), 505 (seal) (seals have specific color)); and generating, by converting, in a first binary image (Figure 5: first binary image) obtained by the input image being binarized, a pixel that is included in the area determined to be the processing target and corresponds to the pixel having the specific color, into a white pixel (figure 5 to figure 6: seals 502, 503, 504 and 505 in fig 5 are converted into white pixels in figure 6 while the background is changed from white to black pixels. [0092] The binary image generating module 226 generates an image in which a pixel whose luminance value is equal to or more than a fourth threshold value in the red component removal image is set to a white pixel and a pixel whose luminance value is less than the fourth threshold value is set to a black pixel as the binary image), a second binary image in which a pixel corresponding to the pixel having the specific color is converted into a white pixel (figure 5 to figure 6: seals 502, 503, 504 and 505 in fig 5 are converted into white pixels in figure 6 while the background is changed from white to black pixels. Figure 6 would be the second binary image. [0092] The binary image generating module 226 generates an image in which a pixel whose luminance value is equal to or more than a fourth threshold value in the red component removal image is set to a white pixel and a pixel whose luminance value is less than the fourth threshold value is set to a black pixel as the binary image). 
Regarding claim 2, Kosaka discloses the candidate area is determined based on a third binary image generated based on the pixel having the specific color included in the input image (figure 6 rectangles 612-615 are candidate area).
Regarding claim 7, Kosaka discloses the specific color is a color of a seal or a stamp ([0051] The characters 501 have a black color, and the seals 502 to 505 have a red color).
Regarding claim 8, Kosaka discloses the specific color is red ([0051] The characters 501 have a black color, and the seals 502 to 505 have a red color.).
Regarding claim 9, Kosaka discloses the specific color is a color specified by analyzing the input image ([0052] Next, the detection module 222 calculates a red intensity for each pixel in the input image (step S202)).
Regarding claim 10, Kosaka discloses the specific color is a color specified based on a frequency distribution calculated based on a pixel applied with a label which is applied to each pixel having a same color in the input image ([0052] Next, the detection module 222 calculates a red intensity for each pixel in the input image (step S202). First, the detection module 222 converts RGB (red, green, blue) values of each pixel in the input image into HSL (hue, saturation, and luminance) values. Next, the detection module 222 extracts a pixel whose hue value is less than a first threshold value (for example, 30) and a pixel whose hue value is more than a second threshold value (for example, 330) (i.e., a pixel having an orange color to a red-violet color). Next, the detection module 222 calculates the red intensity from the RGB value of each pixel, for each extracted pixel, according to the following equation (1)).
Regarding claim 11, Kosaka discloses the pixel having the predetermined color is a pixel having a character color in a text ([0051] The characters 501 have a black color).
Regarding claim 12, Kosaka discloses the area as the processing target is determined based on a result of counting a number of black pixels in an area corresponding to the candidate area in a fourth binary image generated by converting, into a white pixel, a pixel at a same position, in the first binary image, as that of a corresponding one of the black pixels in the third binary image (Figures 8b, 8c, 9b and [0082] An area 811 shows a white background. An area 812 shows a black character. An area 813 shows a red seal stamped on the background. An area 814 shows a seal stamped on the character. In this case, the red ratio of the area 813 is larger than the red ratio of the areas 811 and 812. On the other hand, the red ratio of the area 814 is smaller than the red ratio of the area 813 while the red ratio of the area 814 is larger than the red ratios of the areas 811 and 812 since the red component in the area 814 is small due to the effect of black characters).
Regarding claim 13, Kosaka discloses in a case where the counted number of black pixels in the area corresponding to the candidate area is greater than a threshold value, the candidate area is determined to be the area as the processing target ([0092] The binary image generating module 226 generates an image in which a pixel whose luminance value is equal to or more than a fourth threshold value in the red component removal image is set to a white pixel).
Regarding claim 14, Kosaka discloses in a case where the counted number of the black pixels in the area corresponding to the candidate area is the threshold value or less, processing of converting pixels corresponding to the black pixels into white pixels is performed ([0092] a pixel whose luminance value is less than the fourth threshold value is set to a black pixel as the binary image).
Regarding claim 15, Kosaka discloses the second binary image is generated by converting, into a white pixel, a pixel corresponding to the pixel having the specific color in a periphery of a position at which the pixel having the predetermined color in the area determined to be the processing target exists in the first binary image obtained by binarizing the input image (figure 5 to figure 6: seals 502, 503, 504 and 505 in fig 5 are converted into white pixels in figure 6 while the background is changed from white to black pixels. [0092] The binary image generating module 226 generates an image in which a pixel whose luminance value is equal to or more than a fourth threshold value in the red component removal image is set to a white pixel and a pixel whose luminance value is less than the fourth threshold value is set to a black pixel as the binary image).
Regarding claims 16, 18 and 20, Kosaka discloses the at least one processor further performs character recognition processing on the second binary image ([0093] Next, the character recognizing module 227 detects a character from the generated binary image using a known OCR (Optical Character Recognition) technique (step S212)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka (US 20210192695 A1), and in further view of IIDA (JP 2005092543).
Regarding claim 3, Kosaka does not disclose the candidate area that is determined based on a binary image obtained after morphology processing is performed on a third binary image generated based on the pixel having the specific color included in the input image.
	In a similar field of endeavor of seal and stamp detection in an image, IIDA teaches the candidate area is determined based on a binary image obtained after morphology processing is performed on a third binary image generated based on the pixel having the specific color included in the input image (Figure 4: Masking is done on the candidate area of figure 4 ).
	It would have been obvious to one skilled in the art prior to the effective filing date of the invention to combine Kosaka’s disclosure with Iida’s teaching, to mask an area so that it can be determined if a seal is present in the area, in order to remove that seal from the binary image.  
	Regarding claim 4, Kosaka discloses the candidate area is an area satisfying a predetermined condition in areas determined based on a binary image obtained after morphology processing is performed on a third binary image generated based on the pixel having the specific color included in the input image ([0056] The detection module 222, determines a pixel for which the calculated red intensity is equal to or more than a third threshold value (e.g., 32) as the seal pixel, and a pixel for which the calculated red intensity is less than the third threshold value as a non-seal pixel).
	Regarding claim 5, Kosaka discloses the predetermined condition is a condition for evaluating a seal likeliness (fig 4, ref s201-s204).
	Regarding claim 6, Kosaka does not disclose the predetermined condition includes at least either one of a size of an area and a pixel density of black pixels in the area.
	In a similar field of endeavor of seal and stamp detection in an image, IIDA teaches the predetermined condition includes at least either one of a size of an area and a pixel density of black pixels in the area ([0013] since the seal area is detected by being limited by the size of the size and the density of the red pixel, there is an advantage that even if there is a partial red frame or a red entry character, only the seal imprint is removed without being removed). 
It would have been obvious to one skilled in the art prior to the effective filing date of the invention to combine Kosaka’s disclosure with Iida’s teaching, to make conditions for a seal so that if there are words overlapping the seal, the seal can be removed without removing the words that are overlapping. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200175308 A1, US 8477988 B2, US 20190102618 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666                                                                                             
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666